The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 23, 2014

                                     No. 04-13-00629-CR

                                        Ismael CRUZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR5658
                           Honorable Ray Olivarri, Judge Presiding


                                        ORDER
      The court reporter’s notification of late record is NOTED. The reporter’s record is due on
January 30, 2014.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court